 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   RAUL ARELLANO, JR.,                                Case No.: 15-CV-2247 JLS (JLB)
13                                     Plaintiff,
                                                        ORDER (1) GRANTING
14   v.                                                 PLAINTIFF’S MOTION FOR
                                                        RECONSIDERATION, AND
15   DR. K. DEAN, et al.,
                                                        (2) GRANTING IN PART AND
16                                  Defendants.         DENYING IN PART DEFENDANTS’
                                                        MOTION FOR SUMMARY
17
                                                        JUDGMENT
18
                                                        (ECF Nos. 77, 110)
19
20
21         Presently before the Court is Plaintiff Raul Arellano’s Motion for Reconsideration
22   (“Mot.,” ECF No. 110). Plaintiff asks the Court to reconsider its August 6, 2019 Order
23   Granting Defendants’ Motion for Summary Judgment. Defendants Dr. K. Dean and Nurse
24   Practitioner (“NP”) S. Pasha did not file a response to Plaintiff’s Motion. The Court has
25   reviewed Plaintiff’s instant Motion; Defendants’ Motion for Summary Judgment (“MSJ,”
26   ECF No. 77); Plaintiff’s Second Amended Complaint (“SAC,” ECF No. 11) and
27   Opposition to Defendants’ Motion for Summary Judgment (“Opp’n,” ECF No. 90);
28   Defendants’ Reply in Support of their Motion for Summary Judgment (ECF No. 91); and

                                                    1
                                                                              15-CV-2247 JLS (JLB)
 1   Plaintiff’s Sur-Reply1 (“Sur-Reply,” ECF No. 98).               Having carefully considered the
 2   Parties’ arguments and the law, the Court (1) GRANTS Plaintiff’s Motion for
 3   Reconsideration, and (2) GRANTS IN PART AND DENIES IN PART Defendants’
 4   Motion for Summary Judgment. This Order SHALL AMEND AND SUPERSEDE the
 5   Court’s August 6, 2019 Order docketed at ECF No. 107.
 6                                            BACKGROUND
 7          The Court’s August 6, 2019 Order (“Prior Order”) contains a thorough and accurate
 8   recitation of the factual and procedural history in this case. See Prior Order at 2–14.2 This
 9   Order incorporates by reference the background as set forth therein.
10          Relevant to this Motion, Plaintiff’s SAC raises claims under 42 U.S.C. § 1983
11   against Defendants Dr. Dean and NP Pasha for violations of the Eighth and Fourteenth
12   Amendments. See generally SAC. Specifically, Plaintiff alleges that both Dr. Dean and
13   NP Pasha (1) were deliberately indifferent to his serious medical need by failing to address
14   adequately the alleged side effects Plaintiff experienced from the pain and seizure
15   medications he was prescribed, in violation of the Eighth Amendment; and (2) were
16   deliberately indifferent and denied equal treatment to Plaintiff by failing to prescribe
17   Plaintiff orthopedic shoes to alleviate his pain, in violation of the Eighth and Fourteenth
18   Amendments. Id. at 5–8, 10–11.
19          Defendants moved for summary judgment on January 10, 2019. See generally MSJ.
20   The Court granted Defendants’ motion in its entirety on August 6, 2019. See generally
21   Prior Order. Plaintiff now asks the Court to reconsider its Prior Order. See generally Mot.
22   ///
23   ///
24
25
     1
       To the extent the allegations contained in Plaintiff’s SAC, Opposition, and Sur-Reply are within his
26   personal knowledge, they are treated as affidavits in opposition to Defendants’ Motion for Summary
     Judgment. See Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).
27
     2
28    Pin citations to docketed materials refer to the CM/ECF page numbers electronically stamped at the top
     of each page.

                                                        2
                                                                                        15-CV-2247 JLS (JLB)
 1                                      LEGAL STANDARD
 2         Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
 3   amend its judgment. “A district court may grant a Rule 59(e) motion if it ‘is presented
 4   with newly discovered evidence, committed clear error, or if there is an intervening change
 5   in the controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal
 6   quotation marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir.
 7   1999) (en banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to
 8   be used sparingly in the interests of finality and conservation of judicial resources.” Kona
 9   Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether
10   to grant or deny a motion for reconsideration is in the “sound discretion” of the district
11   court. Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters.,
12   229 F.3d at 883). A party may not raise new arguments or present new evidence if it could
13   have reasonably raised them earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St.
14   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
15                                            ANALYSIS
16         Plaintiff does not raise any newly discovered evidence or intervening changes in the
17   law. See generally Mot. The only basis for reconsideration, therefore, is clear error. After
18   reviewing Plaintiff’s Motion and the law, the Court finds it necessary to reconsider its
19   conclusion that Plaintiff failed to raise a genuine issue of material fact regarding Plaintiff’s
20   claim that Dr. Dean was deliberately indifferent to Plaintiff’s serious medical need when
21   Dr. Dean failed to respond to Plaintiff’s suicidal ideations. Accordingly, the Court
22   GRANTS Plaintiff’s Motion for Reconsideration.
23   I.    Deliberate Indifference Claim Against Dr. Dean Regarding Suicidal Ideations
24         The Court addresses first Plaintiff’s claim that Dr. Dean was deliberately indifferent
25   to Plaintiff’s serious medical need when Dr. Dean failed to respond to Plaintiff’s
26   complaints that his medication was causing, among other side effects, suicidal ideations.
27         It is a violation of the Eighth Amendment’s cruel and unusual punishments clause
28   when prison officials are “deliberately indifferent” to a prisoner’s “serious medical needs.”

                                                    3
                                                                                   15-CV-2247 JLS (JLB)
 1   Estelle v. Gamble, 429 U.S. 97, 102–05 (1976). Such a violation “may appear when prison
 2   officials deny, delay or intentionally interfere with medical treatment, or it may be shown
 3   by the way in which prison officials provide medical care.” Hutchinson v. United States,
 4   838 F.2d 390, 394 (9th Cir. 1988) (citing Estelle, 429 U.S. at 105).
 5         To demonstrate deliberate indifference, the plaintiff must show two things: (1) “a
 6   serious medical need by demonstrating that failure to treat a prisoner’s condition could
 7   result in further significant injury or the unnecessary and wanton infliction of pain”; and
 8   (2) “the defendant’s response to the need was deliberately indifferent.” Jett v. Penner, 439
 9   F.3d 1091, 1096 (9th Cir. 2006) (internal citations and quotations omitted). “This second
10   prong . . . is satisfied by showing (a) a purposeful act or failure to respond to a prisoner’s
11   pain or possible medical need and (b) harm caused by the indifference.” Id. “Deliberate
12   indifference thus requires an objective risk of harm and a subjective awareness of that
13   harm.” Conn v. City of Reno, 591 F.3d 1081, 1095 (9th Cir. 2010), vacated, 563 U.S. 915
14   (2011), opinion reinstated in relevant part, 658 F.3d 897 (9th Cir. 2011) (citing Farmer v.
15   Brennan, 511 U.S. 825, 837 (1994)). The Court “address[es] these requirements—serious
16   medical need, indifference to that need, and harm caused by that indifference—each in
17   turn.” Id.
18         A.     Serious Medical Need
19         “A heightened suicide risk or an attempted suicide is a serious medical need.” Conn,
20   572 F.3d at 1055. Plaintiff alleges that he told Dr. Dean that he was having suicidal
21   ideations during a medical examination on May 20, 2014. SAC at 5. Dr. Dean does not
22   dispute that such a statement would constitute a serious medical need. Thus, the Court
23   finds Plaintiff’s suicidal ideations “satisf[y] the objective component of a serious medical
24   need.” Kamakeeaina v. City & Cty. of Honolulu, No. CIV. 11-00770 JMS, 2014 WL
25   1691611, at *7 (D. Haw. Apr. 29, 2014), aff’d sub nom. Kamakeeaina v. Maalo, 680 F.
26   App’x 631 (9th Cir. 2017) (finding statements made by plaintiff to the defendants that
27   plaintiff was “ready to commit suicide” were sufficient to show a serious medical need).
28   ///

                                                   4
                                                                                 15-CV-2247 JLS (JLB)
 1           B.      Indifference to That Need
 2           “To demonstrate the second prong—deliberate indifference—[P]laintiff[] must
 3   show that [Dr. Dean] w[as] (a) subjectively aware of the serious medical need and (b) failed
 4   to adequately respond.” Conn, 591 F.3d at 1096 (emphasis in original).
 5           Here, Plaintiff alleges that he told Dr. Dean that his pain and seizure medications,
 6   Elavil and Keppra, were causing him to experience not only serious pain, lack of sleep,
 7   panic attacks, seizures, and dizziness, SAC at 5, but also suicidal thoughts. Id. Plaintiff
 8   alleges that when he informed Dr. Dean that he was “getting suicidal thoughts severe
 9   enough to try to kill [him]self every time [he took] this medication, she responded [with] a
10   ‘laugh’ and sa[id:] ‘Don’t tell no one that, just do it.’” Id. at 8. After Plaintiff’s medical
11   examination, Dr. Dean did not record in her medical notes that Plaintiff was having suicidal
12   thoughts, did not refer Plaintiff for any further mental health treatment, and did not tell any
13   of Plaintiff’s other doctors that he was having suicidal ideations. See Opp’n at 9. Plaintiff
14   alleges that Dr. Dean did not record his side effects because she told Plaintiff that she
15   believed “all inmates lie.” Id. at 10. Dr. Dean did not replace or suggest replacing Keppra
16   and Elavil with other medication, but instead doubled the dosage of Elavil—against
17   Plaintiff’s protestations—to treat Plaintiff’s pain.3 SAC at 6, 10.
18           The Court finds Plaintiff’s allegations sufficient to raise a genuine issue of material
19   fact as to whether Dr. Dean was deliberately indifferent to Plaintiff’s heightened risk of
20   suicide. A finder of fact could conclude that Dr. Dean was aware of Plaintiff’s serious
21   medical need, yet “chose to deny” him treatment to address his suicidal thoughts, “not
22   because of an honest medical judgment, but on account of personal animosity.” See
23   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Indeed, “[e]vidence of an improper
24
25
     3
       To be sure, Dr. Dean refutes Plaintiff’s allegations. Dr. Dean asserts that Plaintiff did not express any
26   suicidal thoughts to her and that she “certainly never . . . told a patient expressing suicidal thoughts to ‘just
     do it,’ or any other words to that effect.” See Declaration of Dr. Kristin Dean ¶ 6, ECF No. 77-2. The
27   Court cannot, however, weigh evidence or make credibility determinations in ruling on a motion for
28   summary judgment, and any inferences drawn from the underlying facts must be viewed in the light most
     favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                                            5
                                                                                                15-CV-2247 JLS (JLB)
 1   or ulterior motive,” such as the alleged statements made by Dr. Dean, “can support a
 2   conclusion that [Dr. Dean] failed to exercise sound medical judgment but instead acted
 3   with a culpable state of mind.” See George v. Sonoma Cty. Sheriff’s Dep’t, 732 F. Supp.
 4   2d 922, 937 (N.D. Cal. 2010) (citing Jackson, 90 F.3d at 332); see also Lisle v. Welborn,
 5   933 F.3d 705, 717 (7th Cir. 2019) (holding that taunting prisoner for being unsuccessful in
 6   his suicide attempt and encouraging the prisoner to try again “could be deemed cruel
 7   infliction of mental pain and deliberate indifference to his risk of suicide, making summary
 8   judgment improper”).
 9         Plaintiff’s allegations also are sufficient to raise a question of fact as to whether
10   Dr. Dean’s response was adequate. Plaintiff alleges that Dr. Dean was subjectively aware
11   of his suicidal ideations, yet failed to report this to any other official or to take any action
12   to address his suicidal ideations. Opp’n at 4–5. Failure to report a prisoner’s suicidal
13   ideations is not an adequate response to such a serious medical need. See Conn, 591 F.3d
14   at 1098. “If [Plaintiff] proves that claim at trial . . . he will have shown that [Dr. Dean]
15   w[as] deliberately indifferent to his serious medical needs.” See Jackson, 90 F.3d at 332.
16         The Court therefore concludes that Plaintiff’s “evidence [i]s sufficient to raise a
17   genuine issue of material fact on whether ‘the course of treatment [Dr. Dean] chose was
18   medically unacceptable under the circumstances,’ and whether [she] ‘chose this course in
19   conscious disregard of an excessive risk’ to [Plaintiff]’s health.” See Hamby v. Hammond,
20   821 F.3d 1085, 1097 (9th Cir. 2016) (Gould, J. concurring in part and dissenting in part)
21   (quoting Jackson, 90 F.3d at 332).
22         C.     Harm
23         Finally, the Court must determine (1) whether Plaintiff was harmed by Dr. Dean’s
24   alleged deliberate indifference, and (2) “whether the alleged deliberate indifference was
25   both an actual and a proximate cause of Plaintiff’s harm.” J.M.M. v. Cty. of Los Angeles,
26   No. LACV1406529JAKFFMX, 2016 WL 11002595, at *16 (C.D. Cal. Oct. 3, 2016)
27   (quotations and alterations omitted) (citing Castro v. Cty. of Los Angeles, 797 F.3d 654,
28   667 (9th Cir. 2015)). The answer to the first question is straightforward. Plaintiff

                                                    6
                                                                                   15-CV-2247 JLS (JLB)
 1   attempted suicide in March 2015. SAC at 7. Between the time Plaintiff was examined by
 2   Dr. Dean and his suicide attempt, Plaintiff alleges he suffered pain, lack of sleep,
 3   depression, and continuing suicidal ideations. Opp’n at 5. These allegations show Plaintiff
 4   suffered harm sufficient to defeat summary judgment.
 5         The answer to the second question is less straightforward. “Conduct is an actual
 6   cause of injury ‘only if the injury would not have occurred “but for” that conduct.’”
 7   J.M.M., 2016 WL 11002595, at *16 (quoting White v. Roper, 901 F.2d 1501, 1505 (9th
 8   Cir. 1990)). Actual, or “but-for,” causation is “purely a question of fact.” Robinson v.
 9   York, 566 F.3d 817, 825 (9th Cir. 2009). “Once it is established that the defendant’s
10   conduct has in fact been one of the causes of the plaintiff’s injury, there remains the
11   question whether the defendant should be legally responsible for the injury”—in other
12   words, whether the defendant’s actions were a proximate cause. White, 901 F.2d at 1506.
13   While a defendant “‘is not the proximate cause of [the plaintiff]’s alleged injuries if another
14   cause intervenes and supersedes their liability for the subsequent events[,] . . . foreseeable
15   intervening causes . . . will not supersede the defendant’s responsibility.’” Conn, 591 F.3d
16   at 1100–01 (emphasis in original) (quoting White, 901 F.2d at 1506). “‘If reasonable
17   persons could differ’ on the question of causation then ‘summary judgment is inappropriate
18   and the question should be left to a jury.’” Lemire v. Cal. Dep’t of Corr. & Rehab., 726
19   F.3d 1062, 1080 (9th Cir. 2013) (quoting White, 901 F.2d at 1506).
20         Dr. Dean contends that “[t]here is no evidence that Plaintiff would have had any
21   better outcomes if Dr. Dean had done anything differently, and therefore no evidence of
22   causation of harm.” MSJ at 17. Dr. Dean contends that with regard to Plaintiff’s allegation
23   concerning his suicidal thoughts, during the months that passed between when Dr. Dean
24   saw Plaintiff and his attempted suicide, Plaintiff’s requests to change medication were also
25   denied by Dr. Chau (his primary care physician) and Dr. Malhotra (a neurologist), who
26   “were the two physicians to whom Dr. Dean would have had to refer Plaintiff” for a change
27   of medication. Id. at 18. Because “[a]ll that Dr. Dean could have done . . . would have
28   been to refer Plaintiff to a neurologist or for a follow up appointment,” and Plaintiff saw

                                                    7
                                                                                  15-CV-2247 JLS (JLB)
 1   both a neurologist and his primary care physician before he attempted suicide, Dr. Dean is
 2   not an actual or proximate cause of Plaintiff’s harm. Id.
 3         Plaintiff alleges that despite telling Dr. Dean that he felt his medication was causing
 4   him severe side effects, including suicidal ideation, Dr. Dean failed to report those side
 5   effects in her medical notes, failed to suggest a change in medication, and failed to tell any
 6   of Plaintiff’s other physicians or specialists about his suicidal thoughts. See SAC at
 7   5–8; Opp’n at 4–5, 9–10; Sur-Reply at 2, 4–5. Plaintiff argues that although he did not
 8   attempt suicide until March of 2015—months after his May 2014 visit with Dr. Dean—
 9   “during the time [he] was taking Elavil and Keppra,” the medication continued to cause
10   Plaintiff to “feel very hopeless, depressed, [and] wanting to kill [him]self.” Sur-Reply at
11   4–5; see SAC at 5, 7. Plaintiff “tr[ied] to control” the feelings “until March 2015 [when
12   he] end[ed] up losing control and end[ed] up in [the suicide] infirmary.” Sur-Reply at 4;
13   see SAC at 7.
14         Based on these facts, the Court is “satisfied . . . that [Plaintiff] presented sufficient
15   evidence of actual and proximate causation to defeat summary judgment and give rise to a
16   jury question whether [Dr. Dean’s actions] caused [Plaintiff]’s eventual [attempted]
17   suicide.” Conn, 591 F.3d at 1098. With regard to actual cause, construing all the evidence
18   in the light most favorable to Plaintiff, the Court finds that a reasonable juror could
19   conclude that, despite the passage of several months between the May 2014 examination
20   by Dr. Dean and Plaintiff’s attempted suicide, Dr. Dean’s failure to report Plaintiff’s
21   suicidal thoughts or take action herself was a but-for cause of Plaintiff’s attempted suicide.
22   Had Dr. Dean reported his suicidal ideations, Plaintiff may have received treatment that
23   prevented his attempted suicide.
24         As for proximate cause, the Court finds that Plaintiff has “presented sufficient
25   evidence of foreseeability that the question of proximate cause must be decided by a jury.”
26   Id. at 1102. The Ninth Circuit’s decision in Conn is instructive. There, a pretrial detainee,
27   Brenda Clustka, committed suicide while housed in the Washoe County Jail in Reno,
28   Nevada. Id. at 1091. Two days before Clustka’s suicide, the defendant police officers

                                                   8
                                                                                  15-CV-2247 JLS (JLB)
 1   picked Clustka up in a paddy wagon after they found her intoxicated on the sidewalk. Id.
 2   at 1092. On the way to the jail, Clustka attempted suicide by wrapping her seatbelt around
 3   her neck; when the defendants stopped to intervene and restrain her, “[s]he yelled
 4   something to the effect of, “You lied to me. Just kill me. I’ll kill myself then.” Id. When
 5   they arrived at the jail, the defendants did not “notif[y] jail personnel that Clustka had tried
 6   to choke herself or that she had threatened to commit suicide[, and] . . . did not write a
 7   report nor inform their supervising sergeant about the incident that day.” Id. After being
 8   released from jail, Clustka was taken to an emergency room where she was admitted for
 9   observation and, shortly after being released from the hospital, she was arrested and taken
10   back to the Washoe County Jail. Id. at 1093. At the emergency room and during the jail
11   intake process, medical officials—none of whom knew about Clustka’s previous suicide
12   attempt—screened Clustka and determined that suicide watch was unnecessary. Id. The
13   morning after she was booked in jail, Clustka committed suicide. Id.
14           Based on these facts, the Ninth Circuit found that the plaintiffs “presented sufficient
15   evidence of actual and proximate causation to defeat summary judgment and give rise to a
16   jury question whether the officers’ omissions caused Clustka’s eventual suicide.” Id. at
17   1098. The Ninth Circuit rejected the defendants’ argument that the medical screenings that
18   occurred after they failed to report the attempted suicide were an intervening cause, noting
19   that,
20                  [w]hen medical examiners have insufficient information about
                    the patient they are diagnosing, they are likely to give an
21
                    inaccurate diagnosis. By failing to report Clustka’s choking and
22                  threat of suicide, the officers rendered these reviews of little
                    value.    More important, by doing so, they foreseeably
23
                    undermined her access to effective medical evaluations and
24                  adequate mental health care.
25   Id. at 1101.
26           The same is true here. Dr. Dean’s failure to inform any officials about Plaintiff’s
27   suicidal thoughts might have rendered the medical reviews by Drs. Chou and Malhotra “of
28   little value.” See id. Rather than an intervening cause, these examinations—predictably—

                                                    9
                                                                                   15-CV-2247 JLS (JLB)
 1   may have led to inaccurate diagnoses and left Plaintiff on an unacceptable course of
 2   treatment. Thus, if Plaintiff proves Dr. Dean was subjectively aware of his suicidal
 3   ideations, “[a] jury could reasonably conclude that notwithstanding the subsequent
 4   uninformed medical reviews, the failure to take action following” Plaintiff informing
 5   Dr. Dean he was experiencing suicidal ideations “was a moving force and proximate cause
 6   of [Plaintiff]’s [attempted] suicide.” Id. “When presented to the jury, [Dr. Dean’s]
 7   argument[s] may well succeed. [They are] not, however, sufficient to warrant judicial
 8   determination of causation as a matter of law.” Id. at 1102.
 9          In sum, the Court finds Plaintiff’s allegations sufficient to show genuine issues of
10   material facts as to whether Dr. Dean was deliberately indifferent to Plaintiff’s heightened
11   risk of suicide in violation of the Eighth Amendment.
12   II.    Deliberate Indifference and Equal Protection Claims Against NP Pasha and
            Dr. Dean
13
14          The Court next turns to Plaintiff’s remaining claims against NP Pasha and Dr. Dean.
15   After reviewing the Prior Order and Plaintiff’s Motion, the Court finds no clear error in its
16   conclusion that Plaintiff failed to raise a genuine issue of material fact as to any claim
17   against NP Pasha or the deliberate indifference and equal protection claims regarding
18   orthopedic shoes against Dr. Dean.4 See Prior Order at 19–28. Plaintiff fails to raise facts
19   that show NP Pasha’s decisions regarding Plaintiff’s medications, or both Defendants
20   decisions regarding orthopedic shoes, amounted to anything more than a “difference of
21   medical opinion,” which is “insufficient, as a matter of law, to establish deliberate
22   indifference.” See Jackson, 90 F.3d at 332. Accordingly, the Court GRANTS Defendants’
23   Motion for Summary Judgment regarding (1) all claims against NP Pasha, and (2) the
24   deliberate indifference and equal protection claims regarding orthopedic shoes against
25   Dr. Dean.
26
27
     4
28    The Court incorporates by reference its analysis from the Prior Order concerning these claims. See Prior
     Order at 19–28.

                                                        10
                                                                                          15-CV-2247 JLS (JLB)
 1   III.   Qualified Immunity
 2          Having found Plaintiff raised a genuine issue of material fact as to whether Dr. Dean
 3   violated the Eighth Amendment, the Court must now determine whether qualified
 4   immunity applies. Qualified immunity shields certain government officials from liability
 5   unless their conduct violates “clearly established statutory or constitutional rights of which
 6   a reasonable person would have known.” Hope v. Pelzer, 536 U.S. 730, 739 (2002)
 7   (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The point of shielding officials
 8   from liability except when they violate “clearly established” rights is to “ensure that before
 9   they are subjected to suit, officers are on notice their conduct is unlawful.” Id. (quoting
10   Saucier v. Katz, 533 U.S. 194, 206 (2001)). Nonetheless, officials who violate statutory or
11   constitutional rights knowingly or through plain incompetence are not shielded from
12   liability. Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (quoting Ashcroft v. al-Kidd, 563
13   U.S. 731, 743 (2011)). Thus, if “every ‘reasonable official would have understood that
14   what he is doing violates that right,’” then the right is clearly established, and qualified
15   immunity does not provide a defense. See al-Kidd, 563 U.S. at 741. For a constitutional
16   or statutory right to be clearly established, there does not need to be a factually
17   indistinguishable case spelling out liability, but existing precedent “must have placed the
18   statutory or constitutional question beyond debate.” Id.
19          Defendants argue that “there are no authorities that would put every reasonable
20   official in the place of Dr. Dean or NP Pasha on notice that their actions amounted to
21   deliberate indifference.” MSJ at 22. The Court disagrees. The Ninth Circuit has held that
22   “[i]t is clearly established that the Eighth Amendment protects against deliberate
23   indifference to a detainee’s serious risk of suicide.” Conn, 591 F.3d at 1102 (citing
24   Cabrales v. Cty. of Los Angeles, 864 F.2d 1454 (9th Cir. 1988), cert. granted and judgment
25   vacated, 490 U.S. 1087 (1989); Cavalieri v. Shepard, 321 F.3d 616, 621 (7th Cir.
26   2003); Colburn v. Upper Darby Tp., 946 F.2d 1017, 1023 (3d Cir. 1991)). “When a
27   [prisoner] attempts or threatens suicide . . ., it is obvious that the [official] must report the
28   incident to those who will next be responsible for h[is] custody and safety.” Id.

                                                    11
                                                                                   15-CV-2247 JLS (JLB)
 1         As discussed above, see supra Section I., a reasonable juror could conclude that
 2   Plaintiff posed an objectively serious risk of suicide, that Dr. Dean was subjectively aware
 3   of that risk yet failed to respond, and that Plaintiff suffered harm as a result. On the current
 4   disputed record, “a grant of summary judgment . . . with regard to qualified immunity
 5   would be inappropriate.” Id.; see also Ortega v. O’Connor, 146 F.3d 1149, 1154 (9th Cir.
 6   1998) (“Courts should decide issues of qualified immunity as early in the proceedings as
 7   possible, but when the answer depends on genuinely disputed issues of material fact, the
 8   court must submit the fact-related issues to the jury.”) (emphasis added) (citing Liston v.
 9   Cty. of Riverside, 120 F.3d 965, 975 (9th Cir. 1997); Act Up!/Portland v. Bagley, 988 F.2d
10   868, 873 (9th Cir. 1993)).
11         Upon reconsideration, the Court concludes that Plaintiff has alleged facts sufficient
12   to raise a genuine issue of material fact as to whether Dr. Dean was deliberately indifferent
13   to his serious medical need in violation of the Eighth Amendment, and that this violation
14   was clearly established making qualified immunity inappropriate. Accordingly, the Court
15   DENIES Defendants’ Motion as to Plaintiff’s claim against Dr. Dean for deliberate
16   indifference to Plaintiff’s serious medical need regarding his heightened risk of suicide.
17                                         CONCLUSION
18         Based on the foregoing, the Court:
19         1.     GRANTS Plaintiff’s Motion for Reconsideration (ECF No. 110);
20         2.     GRANTS Defendants’ Motion for Summary Judgment (ECF No. 77) with
21   regard to all claims against NP Pasha and the deliberate indifference and equal protection
22   claims regarding orthopedic shoes against Dr. Dean; and
23         3.     DENIES Defendants’ Motion for Summary Judgment (ECF No. 77) as to
24   Plaintiff’s cause of action against Dr. Dean for deliberate indifference to Plaintiff’s serious
25   medical need regarding his heightened risk of suicide.
26         In light of the Court’s denial of summary judgment, the Court will entertain a motion
27   for appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1) and Southern District of
28   California General Order 596. See S.D. Cal. Gen. Order 596 (noting the Southern District

                                                    12
                                                                                   15-CV-2247 JLS (JLB)
 1   of California’s Pro Bono Plan specifically provides for appointment of pro bono counsel
 2   “as a matter of course for purposes of trial in each prisoner civil rights case where summary
 3   judgment has been denied”).
 4         IT IS SO ORDERED.
 5   Dated: March 10, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  13
                                                                                15-CV-2247 JLS (JLB)
